Case 2:20-cv-07229-SB-MAA Document 49 Filed 07/27/21 Page 1 of 1 Page ID #:7266




 1                                                          July 27, 2021
 2                                                               VPC
 3
                                                                 JS-6
 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
     REBECA ZIMERMAN, an individual;     )         Case No. 2:20-CV-07229-SB-MAA
10                                       )
                                         )         ORDER FOR VOLUNTARY
11                Plaintiff,             )         DISMISSAL WITH PREJUDICE
                                         )
12                                       )
           v.                            )
13                                       )         Filed:        July 1, 2020
     BODYCOTE THERMAL PROCESSING )                 Removed:      August 11, 2020
14                                       )
     INC., a California Corporation; and )         Judge: Hon. Stanley Blumenfeld, Jr
15   DOES 1 through 25, Inclusive,       )         Magistrate: Hon. Maria A. Audero
                                         )
16                                       )         Trial Date:    August 9, 2020
                  Defendants.
                                         )
17                                       )
                                         )
18                                       )
19                                          ORDER
20         Based upon the settlement of the entire matter and the Joint Motion and
21   Stipulation for Voluntary Dismissal agreed upon and executed by the parties, it is
22   hereby ORDERED that the entire action shall be dismissed with prejudice pursuant to
23   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own
24   attorneys’ fees and costs.
25

26
     Dated: July 27, 2021                    By:__              ________________
27                                               Honorable Stanley Blumenfeld Jr.
28

                            ORDER FOR VOLUNTARY DISMISSAL WITH PREJUDICE
                                                1                                     20cv07229
